Exhibit APPLETON PAPERS RETIREMENT SAVINGS AND EMPLOYEE STOCK OWNERSHIP PLAN AMENDED AND RESTATED GENERALLY EFFECTIVE AS OF JANUARY 1, 2009 INTRODUCTION Background. Appleton Papers Inc. (the “Company”) established the Appleton Papers Retirement Savings Plan (the “Original Plan”) effective January 1, 1985 to provide retirement benefits for its eligible Employees through a tax-qualified retirement benefit plan. The Original Plan, as amended from time to time thereafter, was amended and restated in its entirety effective as of January 1, 2001 (the “Restated Plan”) to enable eligible Employees of the Company and its affiliates to:(1) accumulate funds for their future security by electing to make cash or deferral contributions and by sharing in employer contributions to the Plan; and (2) acquire stock ownership interests in the Company. Accordingly, as restated (and renamed the “Appleton Papers Retirement and Employee Stock Ownership Plan”), the Restated Plan contained the following two separate components: · A Non-ESOP Component intended to meet the applicable requirements of Section 401(a) of the Internal Revenue Code of 1986 (the “Code”), including a cash or deferred arrangement intended to qualify under Section 401(k) of the Code. · An ESOP Component designed to invest primarily in stock of the Company and intended to meet the applicable requirements of Sections 401(a), 409, and 4975(e)(7) of the Code and Section 407(d)(6) of the Employee Retirement Income Security Act of 1974 (“ERISA”), including a cash or deferred arrangement intended to qualify under Section 401(k) of the Code. The Restated Plan, as amended from time to time thereafter, is hereby amended and restated in its entirety generally effective as of January 1, 2009, except as otherwise required by law (the “Plan”). The benefits of Participants who terminated employment prior to the effective date of this restatement shall be determined under the terms of the plan in effect at their termination of employment. The Plan, as amended and restated generally effective as of January 1, 2009, except as otherwise required by law, reads as follows. ARTICLE 1: DEFINITIONS In construing the following definitions and the balance of the Plan, the masculine pronoun wherever used includes the feminine, and the singular includes the plural. 1.1 ACP The term “ACP” (an acronym for Actual Contribution Percentage) means, for a specified group of eligible Employees for any Plan Year (i.e., HCEs or NHCEs), the average of the Actual Contribution Ratios (calculated separately for each Employee in the group). 1.2 Actual Contribution Ratio (a) The term “Actual Contribution Ratio” means, for each Employee for any Plan Year, the ratio of: (1) the sum of the amount of Matching Contributions actually paid into the Fund on behalf of such Employee for such Plan Year, to (2) the Employee’s compensation (within the meaning of Section 414(s) of the Code) for such Plan Year. (b) The Actual Contribution Ratio shall be calculated separately based upon the Matching Contributions made on behalf of such Employee for such Plan Year and separately on behalf of Bargaining Unit Employees. (c) The Actual Contribution Ratio for any HCE who is a participant under two or more arrangements described in Section 401(k) of the Code sponsored by the Company or a Related Company shall be determined as if all such arrangements (except plans that may not be aggregated under applicable regulations) were one such arrangement. 1.3 Actual Deferral Ratio (a) The term “Actual Deferral Ratio” means, for each Employee for any Plan Year, the ratio of: (1) the sum of the amount of Elective Contributions actually paid into the Fund on behalf of such Employee for such Plan Year, to (2) the Employee’s compensation (within the meaning of Section 414(s) of the Code) for such Plan Year. (b) The Actual Deferral Ratio shall be calculated separately based upon the Elective Contributions made on behalf of such Employee for such Plan Year to the ESOP Component and to the Non-ESOP Component, and separately for Bargaining Unit Employees. (c) The Actual Deferral Ratio for any HCE who is a participant under two or more arrangements described in Section 401(k) of the Code sponsored by the Company or a Related Company shall be determined as if all such arrangements (except plans that may not be aggregated under applicable regulations) were one such arrangement. 1.4 ADP The term “ADP” (an acronym for Actual Deferral Percentage) means, for a specified group of eligible Employees for any Plan Year (i.e., HCEs or NHCEs), the average of the Actual Deferral Ratios (calculated separately for each Employee in the group). 1.5 Affiliate The term “Affiliate” means any Related Company and any corporation or unincorporated trade or business that would be a Related Company if “more than 50%” were substituted for “80%” where “80%” appears in Section 1563(a) of the Code or in the regulations promulgated under Section 414(c) of the Code. 1.6 Annual Additions (a) The term “Annual Additions” means the sum credited to a Participant for any Limitation Year of: (1) employer contributions, (2) Employee contributions, (3) forfeitures, (4) amounts allocated to an individual medical account (as defined in Section 415(l)(2) of the Code) that is part of a pension or annuity plan maintained by the Company or an Affiliate, and (5) amounts derived from contributions paid or accrued after December 31, 1985 in taxable years ending after such date, that are attributable to post-retirement medical benefits allocated to the separate account of a key employee (as defined in Section 419A(d)(3) of the Code) under a welfare benefit fund (as defined in Section 419(e) of the Code) maintained by the Company or an Affiliate. Annual Additions for purposes of Section 415 of the Code shall not include: (1) The direct transfer of a benefit or employee contributions from a qualified plan to this Plan; (2) Rollover contributions (as described in Sections 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16)) of the Code; (3) Repayments of loans made to a Participant from the Plan; and (4) Repayments of amounts described in Section 411(a)(7)(B) of the Code (in accordance with Sections 411(a)(7)(C)) and 411(a)(3)(D) of the Code or repayment of contributions to a governmental plan (as defined in Section 414(d) of the Code) as described in Section 415(k)(3) of the Code, as well as Company restorations of benefits that are required pursuant to such repayments. Annual Additions for purposes of Section 415 of the Code shall not include restorative payments. A restorative payment is a payment made to restore losses to a Plan resulting from actions by a fiduciary for which there is reasonable risk of liability for breach of a fiduciary duty under ERISA or under other applicable federal or state law, where Participants who are similarly situated are treated similarly with respect to the payments. Generally, payments are restorative payments only if the payments are made in order to restore some or all of the Plan’s losses due to an action (or a failure to act) that creates a reasonable risk of liability for such a breach of fiduciary duty (other than a breach of fiduciary duty arising from failure to remit contributions to the Plan). This includes payments to the Plan made pursuant to a Department of Labor order, the Department of Labor’s Voluntary Fiduciary Correction Program, or a court-approved settlement, to restore losses to the Plan on account of the breach of fiduciary duty (other than a breach of fiduciary duty arising from failure to remit contributions to the Plan). Payments made to the Plan to make up for losses due merely to market fluctuations and other payments that are not made on account of a reasonable risk of liability for breach of a fiduciary duty under ERISA are not restorative payments and generally constitute contributions that are considered Annual Additions. (b) In all instances, the determination of a Participant’s Annual Additions for any Limitation Year shall be made in accordance with Section 415 of the Code and the regulations thereunder, as amended, the provisions of which are hereby incorporated by reference. 1.7 Bargaining Unit Employee The term “Bargaining Unit Employee” means an Employee employed primarily to render services within the jurisdiction of a union, where his compensation, hours of work, or conditions of employment are determined by collective bargaining with such union. 1.8 Beneficiary (a) The term “Beneficiary” means any person designated in writing by a Participant in accordance with prescribed rules, to receive any distribution in the event of the death of the Participant, or, if no such designation is in effect, then the surviving spouse, or children, or the estate of the Participant in such order of priority. (b) Notwithstanding subsection (a) above, a Participant’s sole Beneficiary shall be his surviving spouse (if he has a surviving spouse) unless he has designated another Beneficiary with the written consent of such spouse (which consent shall not be effective unless it acknowledges the effect of such designation and is witnessed by a notary public). Any change in a Beneficiary designation by a Participant that has the effect of naming a person other than the surviving spouse as sole Beneficiary is subject to the above consent requirement. Notwithstanding the foregoing, if a Participant establishes to the satisfaction of the Plan Administrator or his delegate that written consent cannot be obtained because the spouse cannot be located, or because of such other circumstances as permitted under applicable law, the spouse whose written consent was unobtainable will be deemed to have consented to any designation or change of Beneficiary. Any such consent shall be effective only with respect to the spouse who gave or was deemed to have given the consent and shall be irrevocable. 1.9 Closing Date The term “Closing Date” means the date upon which Buyer (as defined below) purchased from Seller (as defined below) all of the partnership interests in Arjo Wiggins Delaware General Partnership, a Delaware partnership, with all of its subsidiaries including the Company. “Buyer” collectively means Paperweight Development Corporation (“PDC”), a Wisconsin corporation and New Appleton LLC, a Wisconsin limited liability company owned by PDC. “Seller” collectively means Arjo Wiggins North America Investments, Ltd., a United Kingdom corporation, and Arjo Wiggins U.S. Holdings, Ltd., a United Kingdom corporation. 1.10 Code The term “Code” means the Internal Revenue Code of 1986, as amended, or any successor statute. Reference to a specific section of the Code shall include a reference to any successor provision. 1.11 Combined Account The term “Combined Account” means the sum of a Participant’s ESOP Accounts and Non-ESOP Accounts. 1.12 Committee The term “Committee” means the ESOP Administrative Committee appointed pursuant to Article 8 of the Plan. 1.13 Company (a) The term “Company” means Appleton Papers Inc., a Delaware corporation, and its predecessors and successors in interest, as appropriate. (b) The term “Company” also means any subsidiary or other Affiliate of Appleton Papers Inc. that adopts the Plan with the approval of the Board of Directors of Appleton Papers Inc., subject to the provisions of Section 2.7. (c) Notwithstanding the foregoing, for purposes of Sections 1.14, 7.4 and 14.2 the term “Company” means Paperweight Development Corp., a Wisconsin corporation, and its predecessor and successors in interest, as appropriate. 1.14 Company Stock For purposes of the Plan, the term “Company Stock” shall mean common stock issued by the Company that is readily tradable on an established securities market; provided, however, if the Company’s common stock is not readily tradable on an established securities market, the term “Company Stock” shall mean common stock issued by the Company having a combination of voting power and dividend rates equal to or in excess of:(a) that class of common stock of the Company having the greatest voting power and (b) that class of common stock of the Company having the greatest dividend rights. Non-callable preferred stock shall be treated as Company Stock for purposes of the Plan if such stock is convertible at any time into stock that is readily tradable on an established securities market (or, if applicable, that meets the requirements of (a) and (b) next above) and if such conversion is at a conversion price that, as of the date of the acquisition by the Plan, is reasonable. For purposes of the immediately preceding sentence, preferred stock shall be treated as non-callable if, after the call, there will be a reasonable opportunity for a conversion that meets the requirements of the immediately preceding sentence. Company Stock shall be held under the Trust only if such stock satisfies the requirements of Section 407(d)(5) of ERISA. 1.15 Compensation (a) For purposes of determining highly compensated employees pursuant to Section 1.41, determining any minimum top-heavy benefits pursuant to Section 12.4, and applying the limitations under Section 415 of the Code, as set out in Section 5.4, “Compensation” means the Participant’s wages, salaries, fees for professional services and other amounts received (without regard to whether or not an amount is paid in cash) for personal services actually rendered in the course of employment with the Company maintaining the Plan to the extent that the amounts are includible in gross income (or to the extent amounts would have been received and includible in gross income but for an election under a cafeteria plan pursuant to Code Section 125(a), a qualified transportation fringe plan pursuant to Code Section 132(f)(4), a 401(k) or 403(b) plan pursuant to Code Section 402(e)(3), a simplified employee pension pursuant to Code Section 402(h)(1)(B), a simple retirement account pursuant to Code Section 402(k) or an eligible deferred compensation plan pursuant to Code Section 457(b). These amounts include, but are not limited to, commissions paid to salesmen, compensation for services on the basis of a percentage of profits, commissions on insurance premiums, tips, bonuses, fringe benefits and reimbursements or other expense allowances under a nonaccountable plan (as described in Section 1.62-2(c) of the Treasury Regulations). Compensation also includes: (1) in the case of an Employee who is an employee within the meaning of Section 401(c)(1) of the Code and the regulations promulgated thereunder, the Employee’s earned income (as described in Section 401(c)(2) of the Code and the regulations promulgated thereunder) plus amounts deferred at the election of the Employee that would be includible in gross income but for the rules governing contributions to 401(k) and 403(b) plans (Code Section 402(e)(3)), simplified employee pensions (Code Section 402(h)(1)(B)), simple retirement accounts (Code Section 402(k)) or eligible deferred compensation plans under Code Section 457(b); (2) amounts received through or employer contributions for accident or health insurance, as described in Sections 104(a)(3) or 105(a) or amounts paid to highly compensated employees under a self-insured medical reimbursement plan under Code Section 105(h), but only to the extent that these amounts are includible in the gross income of the Employee; (3) amounts paid or reimbursed by the Company for moving expenses incurred by an Employee, but only to the extent that at the time of the payment it is reasonable to believe that these amounts are not deductible by the Employee under Section 217 of the Code; (4) the value of a nonstatutory option (which is an option other than a statutory option as defined in Section 1.421-1(b) of the Treasury Regulations) granted to an Employee by the Company, but only to the extent that the value of the option is includible in the gross income of the Employee for the taxable year in which granted; (5) the amount includible in the gross income of an Employee upon making the election described in Section 83(b) of the Code; and (6) amounts that are includible in the gross income of an Employee under the rules of Sections 409A or 457(f)(1)(A) of the Code or because the amounts are constructively received by the Employee. (b) The definition of Compensation does not include: (1) Employer contributions (other than elective contributions described in Sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i) or 457(b) of the Code) made by the Company to a plan of deferred compensation (including a simplified employee pension described in Section 408(k) of the Code or a simple retirement account described in Section 408(p) of the Code, and whether or not qualified) to the extent the contributions are not included in the gross income of the Employee for the taxable year in which contributed. In addition, any distributions from a plan of deferred compensation (whether or not qualified) are not considered as compensation for Section 415 of the Code purposes, regardless of whether such amounts are includible in the gross income of the Employee when distributed; (2) Amounts realized from the exercise of a nonstatutory option (which is an option other than a statutory option as defined in Section 1.421-1(b) of the Treasury Regulations), or when restricted stock or other property held by an Employee either becomes freely transferable or is no longer subject to a substantial risk of forfeiture; (3) Amounts realized from the sale, exchange or other disposition of stock acquired under a statutory stock option (as defined in Section 1.421-1(b) of the Treasury Regulations); (4) Other amounts that receive special tax benefits, such as premiums for group term life insurance (but only to the extent that the premiums are not includible in the gross income of the Employee) and are not salary reduction amounts described in Section 125 of the Code); and (5) Other items of remuneration similar to the items listed in Section 1.15(b)(1)-(4) above. (c) Amounts under Section 125 of the Code include any amounts not available to a Participant in cash in lieu of group health coverage because the Participant is unable to certify that he or she has other health coverage. An amount will be treated as an amount under Section 125 of the Code only if the Company does not request or collect information regarding the Participant’s other health coverage as part of the enrollment process for the health plan. (d) Compensation shall also include “Post-Severance Compensation.”For this purpose, Post-Severance Compensation means the following amounts paid after a Participant’s date of severance from employment. (1) To the extent that such amounts are paid to the Participant by the later of 2½ months after the Participant’s date of severance from employment and the end of the Limitation Year that includes the Participant’s date of severance from employment, Post-Severance Compensation includes the following: (A) The payment of regular compensation for services during the Participant’s regular working hours, or compensation for services outside the Participant’s regular working hours (such as overtime or shift differential), commissions, bonuses, or other similar payments, provided that the payment would have been paid to the Participant prior to a severance from employment if the Participant had continued in employment with the Company. (B) Payments for unused accrued bona fide sick, vacation, or other leave, but only if the Participant would have been able to use the leave if employment had continued and such amounts would have been included in the definition of Compensation if they had been paid prior to the Participant’s date of severance from employment. (2) Post-Severance Compensation shall include payments to an individual who does not currently perform services for the Company by reason of qualified military service (as that term is used in Section 414(u)(1) of the Code) to the extent those payments do not exceed the amounts the individual would have received if the individual had continued to perform services for the Company rather than entering qualified military service. (e) In addition to other applicable limitations set forth in the Plan, and notwithstanding any other provision of the Plan to the contrary, the annual Compensation of each Participant taken into account for any Plan Year shall not exceed $245,000, as adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B) of the Code. If the limitation year is not the calendar year, then the Section 401(a)(17) compensation limit that applies to such limitation year is the Section 401(a)(17) compensation limit in effect for the respective calendar year in which such limitation year begins. 1.16 Covered Compensation (a) The term “Covered Compensation” means, for any Plan Year, the regular wages or salary paid by the Company to a Participant for services during such period, including overtime, bonus, sales bonus, accrued vacation pay and similar pay, and the wages or salary paid by the Company to a Participant on a military leave of absence, but excluding all other special payments, such as severance payments, and determined before any Savings Percentage election made pursuant to Section 2.2 or salary reduction elections under a cafeteria plan under Section 125 of the Code or a qualified transportation fringe program under Section 132(f) of the Code. (b) In addition to other applicable limitations set forth in the Plan, and notwithstanding any other provision of the Plan to the contrary, the annual Covered Compensation of each Participant taken into account in determining allocations for any Plan Year shall not exceed $245,000, as adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B) of the Code. Annual Covered Compensation means compensation during the Plan Year or such other consecutive 12-month period over which compensation is otherwise determined under the Plan (the determination period). The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within such calendar year. (c) Covered Compensation shall also include “Post-Severance Compensation.”For this purpose, Post-Severance Compensation means the following amounts paid after a Participant’s date of severance from employment. (1) To the extent that such amounts are paid to the Participant by the later of 2½ months after the Participant’s date of severance from employment and the end of the Limitation Year that includes the Participant’s date of severance from employment, Post-Severance Compensation includes the following: (A) The payment of regular compensation for services during the Participant’s regular working hours, or compensation for services outside the Participant’s regular working hours (such as overtime or shift differential), commissions, bonuses, or other similar payments, provided that the payment would have been paid to the Participant prior to a severance from employment if the Participant had continued in employment with the Company. (B) Payments for unused accrued bona fide sick, vacation, or other leave, but only if the Participant would have been able to use the leave if employment had continued and such amounts would have been included in the definition of Compensation if they had been paid prior to the Participant’s date of severance from employment. (2) Post-Severance Compensation shall include payments to an individual who does not currently perform services for the Company by reason of qualified military service (as that term is used in Section 414(u)(1) of the Code) to the extent those payments do not exceed the amounts the individual would have received if the individual had continued to perform services for the Company rather than entering qualified military service. (d) Notwithstanding any provision of the Plan to the contrary, effective on and after January 1, 2009, a Participant’s Covered Compensation shall include the amount of any differential wage payments made by the Employer to a Participant in accordance with sections 3401(h) and 414(u)(12) of the Code for any period of active military service in the uniformed services in the United States for more than thirty (30) days. 1.17 Date of Employment The term “Date of Employment” means the first date on which an Employee performs an Hour of Service. 1.18 Date of Severance (a) The term “Date of Severance” means the earlier of: (1) the date on which an Employee quits, retires, is discharged or dies, or (2) the first anniversary of the first date on which an Employee remains absent from employment with the Company or a Related Company for any reason other than those described in paragraph (1) above. (b) Reserved. 1.19 Disability The term “Disability” means the total and permanent physical or mental incapacity of a Participant to perform the usual duties of his employment with the Company and shall be deemed to have occurred only upon (1) the receipt by the Participant of payments under the Company’s long-term disability program, or (2) the receipt by the Plan Administrator of medical proof of such incapacity that is satisfactory to the Plan Administrator. 1.20 Discretionary Profit Sharing Contribution The term “Discretionary Profit Sharing Contribution” means any amounts contributed by the Company on behalf of a Participant pursuant to Sections 3.2(a) or (b) and 3.3(c)(4). 1.21 Elective Account The term “Elective Account” means the separate bookkeeping account established for each Participant to which the Elective Contributions made on his behalf and invested under the Non-ESOP Component of the Plan are credited. 1.22 Elective Contributions The term “Elective Contributions” means amounts contributed by the Company on behalf of a Participant up to 100% of the Participant’s Savings Percentage. A Participant may designate (in accordance with Sections 6.3 and 6.4) whether his Elective Contributions shall be invested in the ESOP or Non-ESOP Component. 1.23 Elective Deferrals The term “Elective Deferrals” means Elective Contributions and any other elective deferrals as defined in Section 402(g)(3) of the Code and the regulations thereunder. 1.24 Employee (a) The term “Employee” means any person employed by the Company with the exception of leased employees within the meaning of Section 414(n) of the Code and Temporary Employees. (b) For all purposes of the Plan, an individual shall be an Employee of or be “employed” by the Company for any Plan Year only if such individual is treated by the Company as an Employee for purposes of employment taxes and wage withholding for federal income taxes. If an individual is not considered to be an Employee of the Company for a Plan Year in accordance with the preceding sentence, a subsequent determination by the Company, any governmental agency or court that the individual is a common law employee of the Company, even if such determination is applicable to prior years, will not have a retroactive effect for purposes of eligibility to participate in the Plan. (c) Notwithstanding the foregoing, with respect to Mandatory Profit Sharing Contributions, the term “Employee” shall not include any Bargaining Unit Employee or any non-union hourly employees working in a Company distribution center. 1.25 Entry Date The term “Entry Date” means the first day on which an Employee satisfies the Eligibility requirements set forth in Section 2.1. 1.26 ERISA The term “ERISA” means the Employee Retirement Income Security Act of 1974, as amended, or any successor statute. Reference to a specific section of ERISA shall include a reference to any successor provision. 1.27 ESOP Accounts The term “ESOP Accounts” means all of a Participant’s ESOP Elective Account, ESOP Matching Account, ESOP Rollover Account, ESOP Transfer Account and ESOP Profit
